Citation Nr: 1747344	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  11-18 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to open a claim for entitlement to service connection for sleep apnea.

2. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to November 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The decision became final in May 2011.

In December 2014, the Veteran filed a new claim for sleep apnea with new evidence. In March 2015, the RO opened the claim and denied service connection for sleep apnea. 

In February 2017, the claim was remanded by the Board as the Veteran had not yet been afforded a requested videoconference hearing. 

In May 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge who is rending the determination in these claims. 


FINDINGS OF FACT

1. In an August 2010 rating decision, service connection for sleep apnea was denied due, in part, to a finding that the Veteran did not have a diagnosis of sleep apnea. The Veteran did not appeal the decision nor did she submit additional evidence within one year of the rating decision.

2. Evidence received since the August 2010 rating decision shows a diagnosis of sleep apnea, which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for sleep apnea.

3. Sleep apnea did not have onset during active service and is not otherwise related to active service.


CONCLUSIONS OF LAW

1. The August 2010 RO rating decision that denied the claim of entitlement to service connection for sleep apnea is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. The additional evidence received since the August 2010 RO decision is new and material, and the claim of service connection for sleep apnea is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. New and Material Evidence - Sleep Apnea

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105(c) (West 2014). However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108 (West 2014). 

New evidence is defined as existing evidence not previously submitted to agency decision makers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2016).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran's claim of entitlement to service connection sleep apnea was previously denied in an August 2010 RO decision because there was no evidence of an actual diagnosis of sleep apnea. The Veteran received a sleep study while in service in May 2008, but received no diagnosis as a result of the study. 

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the August 2010 RO decision is final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

In December 2014, the Veteran submitted an application for compensation benefits, which included sleep apnea. In a March 2015 decision, the RO reopened the Veteran's claim and denied it on the merits. The Board agrees with the RO's determination to reopen the claim. Thus, the Board will consider the Veteran's claim on the merits. 

III. Service Connection - Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against granting service connection for sleep apnea. The reasons for this determination are explained below.

Regarding evidence of a current disability, the Veteran has a current diagnosis of sleep apnea, which was diagnosed following a November 2014 diagnostic sleep study. She was given a CPAP machine to use while sleeping that she states helps some. The Veteran does have a noted history of having difficulty sleeping.

The Board finds that although the Veteran has a current disability of sleep apnea, there is no in-service onset of sleep apnea and there is no nexus between her trouble sleeping in service and her current disability. 

The Veteran did have complaints of trouble sleeping while in service to the extent that she was given a sleep study in May 2008 as stated above. The physician at the time thought that she may have obstructive sleep apnea due to her weight. However, after the sleep study was complete, the doctor found that there was no evidence of either desaturations or significant sleep disordered breathing. The physician went on to state that having a young child or the Veteran's nasal congestion may be what is keeping her from resting well. 

The service treatment records also state that the Veteran sought medical treatment after the sleep study because she was waking up choking in the middle of the night and having breathing troubles while sleeping. In July 2009, after a thorough examination, the Veteran was found to have no airways obstructions and the symptoms she was experiencing were attributed to gastroesophageal reflux (GERD). The physician suggested that it may be sleep apnea, however, due to the proximity in time to the recent sleep study in May 2008 that showed no sleep apnea and the objective findings of the current examination, the physician made a medical determination that the Veteran's GERD and weight were more than likely responsible for her trouble sleeping. Again, no diagnosis of sleep apnea was made; therefore, there is no in-service event for the Veteran's claim for sleep apnea. 

Even if the Board were to construe the Veteran's trouble sleeping as an in-service event, there is no nexus that the in service trouble sleeping is connected to the Veteran's current disability of sleep apnea. Although the initial in-service troubles were perceived to initially be sleep apnea, after objective medical testing, including a sleep study, they were determined to be other conditions. 

Another sleep study was completed in November 2014 post service, and determined that at that point the Veteran had mild to moderate sleep apnea. In March 2015, A VA examiner confirmed the sleep apnea diagnosis, but determined that the current diagnosis was not related to service. The examiner emphasized that a sleep study, the diagnostic testing done for sleep apnea, was completed in service and no sleep apnea was found or diagnosed as indicated above. The examiner also pointed out the gap of time between the Veteran's service and the diagnosis of sleep apnea. The passage of many years between service separation and medical documentation of the disability tends to weigh against a finding that a disease or injury had its onset in service. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The Board finds this especially particular in this case, as the Veteran submits a statement that she is getting a referral for a sleep study in 2010, but does not follow through with it until 2014, although she continued to seek medical care for other conditions. 

"It is the veteran's 'general evidentiary burden' to establish all elements of [her] claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that [she] suffered an injury or incurred a disease during service." Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009). Significantly, the Veteran has not presented or identified any contrary, competent and persuasive medical opinion that supports the claim for service connection for sleep apnea. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the most persuasive evidence of record shows that the Veteran's sleep apnea is not related to service.

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between her claimed disability and service, the Board notes determining the etiology of sleep apnea (as distinguished from merely reporting the presence of symptoms) is not a simple question. Doing so requires knowledge of the potential causes of sleep apnea and therefore is beyond the scope of knowledge of a lay person. In this case, the Veteran's current assertions regarding her current sleep apnea being related to service are not sufficient to establish a relationship to service as she does not possess the specialized knowledge to establish that etiology.

The Board notes that the Veteran's testimony was credible, and the Board appreciated the Veteran attending the hearing and relaying her symptoms.

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for sleep apnea. As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim for service connection for sleep apnea is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

The application to reopen the claim for service connection for sleep apnea is granted.

Entitlement to service connection for sleep apnea is denied. 



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


